Citation Nr: 1112467	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-36 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than March 19, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD), to include the question of whether there was clear and unmistakable error (CUE) in the August 20, 2004 rating decision, which granted service connection and that effective date.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to January 1981 and December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reviewed the appeal in November 2009, and granted an increased rating for PTSD.  This issue is no longer before the Board.  

The issue of entitlement to an earlier effective date for service connected PTSD was remanded for initial consideration of the Veteran's allegation of CUE by the agency of original jurisdiction.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (holding it was a denial of due process for the Board to consider allegations of CUE in the first instance when considering the issue of entitlement to an earlier effective date)  



FINDINGS OF FACT

1.  The Veteran was notified of the August 2004 rating decision that granted service connection for PTSD and an effective date of March 19, 2004; but did not submit a notice of disagreement within one year of being advised of that decision.

2.  There March 19, 2004 decision that granted service connection for PTSD, effective March 19, 2004, did not contain an outcome determinative error.



CONCLUSIONS OF LAW

1.  The August 2004 decision that granted service connection for PTSD effective March 19, 2004 was not the product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a), 3.151(a) (2010).

2.  The appeal with regard to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD lacks legal merit.  38 U.S.C.A. §§ 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.201 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE issues in decisions of a VA regional office. Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As discussed below, this case is controlled by the law and the facts are not in dispute.  Thus, the appeal does not warrant consideration of the applicability of the VCAA.  See id.  


Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Rather, the claim must be raised with some degree of specificity.  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  

The Veteran filed his initial claim for service connection for PTSD on March 19, 2004.  There is no evidence of any other formal or informal claim being filed prior to this date and the Veteran has not contended that there was an earlier claim. 

In an August 2004 decision the RO granted service connection for PTSD effective March 19, 2004.  The Veteran was notified of this decision and of his appeal rights via a letter sent to him later in August 2004.  He subsequently perfected an appeal with regard to the initial evaluation assigned for the PTSD, and the Board issued a decision on that issue in May 2006.

The Veteran contends that there was CUE in the August 2004 decision because it did not reflect consideration of the provisions of 38 C.F.R. § 3.114 pertaining to the effective dates of awards based on a liberalizing law or issue.

The provisions of that regulation provided in 2004, as they do now, that:

Where ... compensation ... is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where ... compensation ... is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 
38 C.F.R. § 3.114(a).

The regulation implements the provisions of 38 U.S.C.A. § 5110(g) (West 2002).  The provisions of the statute and the regulation are permissive and do not require VA to make a retroactive award for a period of one year prior to the date of the appellant's claim, regardless of whether the appellant met the criteria for an award of benefits when the new law was enacted or became effective.  McCay v. Brown, 9 Vet. App. 183, 187 (1996).  

The Veteran, though his representative, argues that there were two liberalizing issues in this case.  First, PTSD was added to the rating schedule in 1980, and the adoption of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV) criteria for evaluating VA claims.  See 38 C.F.R. §§ 4.125, 4.130 (2010).  VA's General Counsel has held that the adoption of a diagnostic code for PTSD was a liberalizing issue for VA purposes.  VAOPGCPREC 26-1997 (Jul. 16, 1997).

The August 2004 rating decision does not reflect any explicit consideration of 38 U.S.C.A. § 5110(g) or 38 C.F.R. § 3.114 (2010).  The question is whether, if those provisions had been explicitly considered; the outcome would have necessarily been different.  In other words was the failure outcome determinative?  The Board must answer this question in the negative.

First, as noted above, the provision of an effective date one year prior to the claim is discretionary under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  McCay.  Hence, even if those provisions had been considered, the RO would not have been required to provide an earlier effective date.

Further, in order for these provisions to be applicable, the Veteran would have to have met all criteria for the benefit from the date of the liberalizing issue.  The record before the RO at the time of its August 2004 decision, did not show any findings or diagnoses of PTSD prior to February 2004.  A diagnosis was a prerequisite for the grant of service connection.  38 C.F.R. § 3.304(f) (2004).  The Veteran would not have met all the criteria for service connection continuously from the date of the liberalizing issues.

The failure to apply the provisions of 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 was not outcome determinative and therefore, did not constitute CUE.  The Veteran has not advanced any other basis for finding CUE in the August 2004 decision, and the Board is unable to discern any such basis.  

Absent CUE, the August 2004 decision became final with regard to the assigned effective date, because the Veteran did not submit a notice of disagreement within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  Absent CUE in that decision, the Board is precluded from further considering entitlement to an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The appeal with regard to CUE must therefore be denied, and the appeal for an earlier effective date dismissed.  


ORDER

Entitlement to an earlier effective date than March 19, 2004 for the grant of service connection for PTSD, to include the question of whether there was CUE in the August 20, 2004 rating decision, which granted service connection and that effective date, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


